Morgan, J.
This case comes up on the following statement of facts:
“The note herein sued upon was given to the plaintiff, Joseph Bruin, by the defendant, Sasser, being the balance due on a slave for life, «uaranteed to be such by the said plaintiff, in the act of sale passed before a notary public in the city of New Orleans, Louisiana, at the time the note is dated.
*225■ “The slave was a mechanic, and. defendant paid the plaintiff $1600 ■cash, and gave besides the note herein sued upon, at the time of the purchase.
“ The slave so purchased, remained in possession of the defendant until he was emancipated or set free by the Government, in 1864 or 1865.”
Under the settled jurisprudence of this court, there is no authority for the judgment herein rendered against the defendant.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed, and that there be judgment in favor of the defendant, the costs in both courts to be paid by plaintiff and appellee.
Wyly, J., being absent look no part in this decision.